Citation Nr: 1647975	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  12-02 196	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathleen M. McCoy, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1987 to August 1991, including service in Southwest Asia.  The Veteran died in October 2006.  The appellant is seeking benefits as the Veteran's surviving spouse.  

This case originally came before the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

In August 2016, the appellant testified at a hearing conducted at the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The evidence of record in this case consists of an electronic file.  No paper claims file was before the Board.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's service-connected posttraumatic stress disorder (PTSD) substantially contributed to his death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given the favorable disposition as to the claim for service connection for the cause of the Veteran's death, the Board finds that any defect in the notice or assistance provided to the appellant in connection with that claim constituted harmless error.

II.  The Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's death certificate indicates that the Veteran died in October 2006, and that the immediate cause of his death was craniocerebral injury complicated by bronchopneumonia.  The closed head injury was sustained in a motorcycle accident and the police crash report indicates that alcohol was a factor in the accident.  

At the time of his death, service connection had been established for the Veteran's posttraumatic stress disorder (PTSD) (rated 50 percent disabling); this was the only service-connected disability.  The appellant contends that service connection for the cause of the Veteran's death should be granted because the Veteran's reckless behavior, including operating a motorcycle while under the influence of alcohol, was associated with the Veteran self-medicating for his service-connected PTSD.  The appellant has provided testimony and written statements to that effect.

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).  The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder.  Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  See Allen at 1381. 

In a June 2015 opinion, a VA psychologist concluded that there was no indication in the Veteran's records that his PTSD was a principal or contributory cause of death and that there was no evidence supporting the contention that the Veteran's PTSD or other psychiatric complaints physiologically caused his substance abuse disorder.  The psychologist also noted that it appeared that alcohol use was involved at the time of the accident.  However, the VA psychologist did not address whether it was less likely than not that the Veteran's alcohol dependence had been aggravated beyond its natural progression by the service-connected PTSD.

On the other hand, an October 2015 opinion from a private psychologist who reviewed the claims file indicates the exact opposite.  The private psychologist opined that the Veteran developed volatile behaviors, anger management problems, episodes of domestic violence and substance abuse which all could be secondary to his service connected PTSD.  The appellant has also submitted research materials indicating that those with PTSD often develop alcohol-related problems or experience continued alcohol-related problems.  

As previously noted, the appellant contends that service connection for the cause of the Veteran's death should be granted because the Veteran's fatal motorcycle accident was etiologically related to his alcohol abuse which, in turn, was due to the Veteran's service-connected PTSD.  Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that the Veteran was service-connected for PTSD; that there is a private mental health counselor statement that the Veteran, as a victim of PTSD, could have used substances as an unhealthy coping skill to deal with the symptoms of PTSD; that there is a VA social worker statement indicating that it was at least as likely as not that the Veteran could have been using alcohol to self-medicate; that there are notations in VA medical treatment records dated in 2000 for the Veteran that the Veteran had been drinking alcohol on and off as self-medication; and that a private psychologist has opined that the Veteran's substance abuse and impaired judgment could have been caused by his service-connected PTSD.  The negative evidence of record consists of the negative June 2015 VA psychological opinion discussed above.  

Thus, the Board is confronted with conflicting medical opinions as to whether the Veteran's PTSD contributed substantially and materially to his death from an alcohol-related motorcycle accident.  As there is one medical opinion on each side of this question, the evidence is thus at least evenly balanced as to whether the Veteran's death was etiologically related to his service-connected PTSD.  VA law and regulations require that the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, when reasonable doubt is resolved in favor of the appellant, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD was a contributory cause of death.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (providing that compensation may be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability").  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the Veteran's cause of death is granted.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


